Case 5:19-cv-00001-JSM-PRL Document 49 Filed 05/12/20 Page 1 of 2 PageID 171



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

JOANN LIEBLONG and ALEX
LIEBLONG,

       Plaintiffs,

v.                                                                  Case No: 5:19-cv-1-Oc-30PRL

PETERSON & SMITH EQUINE
HOSPITAL, LLC and ALLEN RIGGS,

       Defendants.


                                              ORDER
       Non-party Julie Davies filed a motion seeking to quash a third-party Subpoena Duces

Tecum issued to her by Plaintiffs. (Doc. 46). Because it was unclear from the motion what, if any

relief Ms. Davies was seeking, the Court directed her to advise whether the matter had been

resolved or whether she was still seeking some specific relief. (Doc. 47). On May 8, 2020, Ms.

Davies filed a report advising that the parties have resolved most of the objections. (Doc. 48). 1

Ms. Davies did not identify any specific relief that she is still seeking. Accordingly, it appears that

the motion to quash (Doc. 46) is due to be terminated as moot.

       DONE and ORDERED in Ocala, Florida on May 12, 2020.




       1   In the report, Ms. Davies states that the parties have resolved objections as to requests #
4, 5, 6, 7, 8, 16, 24, and 26. She did not specifically mention her objections as to requests # 1 and
2. Presumably, those objections were addressed by the parties’ agreement to limit the scope of
discovery and for Ms. Davies to produce whatever responsive documents she has in her
possession.
Case 5:19-cv-00001-JSM-PRL Document 49 Filed 05/12/20 Page 2 of 2 PageID 172




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                    -2-
